Citation Nr: 1417092	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  07-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

While the Veteran previously requested to appear at a hearing before the Board, he withdrew this hearing request in writing in June 2010.  Thus, there is no outstanding request.

A review of the Veteran's virtual VA claims file reveals that there is pertinent evidence, consisting of VA treatment records, that are not associated with the paper claims file.  This evidence was considered by the RO prior to issuing the August 2013 supplemental statement of the case and by the Board prior to issuing this decision.

The Veteran's claims were previously before the Board and remanded in May 2013.  As will be discussed in greater detail below, there was compliance with the remand directives, and the Board may proceed with this appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during active service and has not been shown to be causally related to service, nor was an organic disease of the nervous system manifest within one year of separation from active service.

2.  Tinnitus did not manifest during active service and has not been shown to be causally related to the Veteran's military service.

3.  The Veteran's PTSD alone does not preclude him from securing or maintaining substantially gainful employment.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for a TDIU based on PTSD alone are not met.  38 U.S.C.A. §§ 1114(s), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, regarding the duty to notify, the Veteran was sent letters in February 2009 and February 2010, prior to the initial adjudication of the claims, that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  This letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records have been associated with the claims file.  In addition, all identified and available post-service medical records have been obtained or submitted and associated with the file.  The Veteran has not identified any outstanding records that are pertinent to the claims being decided herein.

In March 2009 and July 2013, the Veteran was afforded VA examinations regarding his hearing loss and tinnitus claims.  In December 2013, the Board obtained an opinion with regard to these appeals from the Veterans Health Administration (VHA).  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In August 2010 and May 2012, the Veteran was afforded VA examinations responsive to his TDIU claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in more detail below, the Board finds that the VA examinations and opinions, when taken together, are adequate, as they are predicated on a review of the claims file, the pertinent and credible evidence of record, and current findings.  In addition, the December 2013 VHA physician provided a thorough rationale for the conclusions reached that was based upon the credible evidence of record.

In addition, the Board finds that there was substantial compliance with the directives contained in the May 2013 remand.  VA treatment records were obtained and associated with the Veteran's Virtual VA claims file.  He was afforded a VA examination in July 2013.  While the Board found that the opinion contained in that examination was inadequate, a VHA opinion was procured in December 2013 that is compliant with the remand instructions.  Finally, the claims were readjudicated in August 2013.  As such, substantial compliance with all remand directives is shown, and the Board may proceed with this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Analysis-Service Connection Claims

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus, as he believes that he developed these disorders due to noise exposure during service. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The results of the March 2009 VA examination show that the Veteran has hearing loss that meets these criteria.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.

The Veteran service treatment records include an April 1968 entrance examination, which shows that he denied having any history of ear trouble or hearing loss.  A physical examination was normal, and the results of the audiometric test were readings of 0 decibels in all tested frequencies of both ears (500Hz, 1000Hz, 2000Hz, and 4000Hz).  His March 1971 separation examination report shows that physical examination of the ears was normal, and whispered voice test results were 15/15 in each ear.

In October 2002, the Veteran filed his original claim, raising four unrelated service connection claims.  

An April 2005 private treatment record shows that the Veteran was requested to provide a medical history.  He was asked to place a check mark next to the appropriate symptoms and diagnoses among a numerous list.  While the Veteran reported a medical history of 24 different manifestations, he did not report a history of frequent ear infections or ringing in the ear.

In May 2005, the Veteran filed an informal claim that did not include claims related to bilateral hearing loss or tinnitus.

In January 2009, the Veteran filed his claim of entitlement to service connection and hearing loss.

In March 2009, the Veteran underwent a VA examination during which he reported being exposed to the noise of incoming mortar rounds as a cook for eight months in Vietnam.  Before service, he worked in a grocery store.  Since separation, he worked for U.S. Steel for eleven years and as a security guard for one-and-a-half years.  He has worked for a cable company for the past twenty-three years.  The Veteran reported the onset of his tinnitus between four and six years ago.  It occurred approximately three times per week and lasted from a few minutes to several hours.  Audiology testing revealed hearing loss that met the requirements of 38 C.F.R. § 3.385.  The diagnosis was sensorineural hearing loss in each ear.  The examiner noted the entrance and separation examination reports and indicated that whispered voice tests did not adequately asses hearing loss, especially in the higher frequencies and were considered invalid.  Due to the lack of information regarding the Veteran's hearing at separation, there was no way to determine whether the Veteran incurred hearing loss while in service.  Since the Veteran separated from service in 1971 and reported the onset of his tinnitus as four to six years ago, the examiner opined that the tinnitus was not related to service noise exposure.

In July 2013, the Veteran underwent another VA examination, and the examination report indicates that the claims file was reviewed.  Audiology testing was completed and revealed results that qualified as a disability for VA purposes.  38 C.F.R. § 3.385.  The diagnosis was sensorineural hearing loss in each ear.  The examiner indicated that she could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner noted the service entrance and separation examination reports and indicated that the whispered voice test conducted on separation neither confirmed nor denied hearing loss at the time of the test.  This was especially true for high frequency hearing loss, which is often related to noise exposure.  The Veteran stated that he did not become aware of his hearing loss until approximately 2002.  The Veteran reported that he was a cook in the Army, but was around mortar rounds in Vietnam, where he served for eight months.  He also served on guard duty.  He denied wearing ear protection in service.  Outside of service, he worked in security, at U.S. Steel, and at a cable company.  He reported that he did not work around noise at U.S. Steel.  There was no other history of noise exposure indicated.  The examiner opined that tinnitus was less likely than not caused by or a result of military noise exposure, explaining that the tinnitus was reported to have begun in 2002 and the Veteran separated from service in 1971.

In December 2013, the Board obtained a VHA medical opinion.  He indicated that he reviewed the Veteran's file.  The entrance audiological and separation whispered voice test results were noted.  The examiner indicated that the whispered voice test implied "acceptable" hearing in the speech frequencies, but would not detect a problem in higher frequencies.  It could also miss a slight loss in the lower frequencies, depending on how loud the whispers were.  As far as the physician could tell, there was no evidence of any subjective complaints of hearing loss or tinnitus at the time of separation.  The VHA physician could not find any mention of hearing loss or tinnitus as a complaint in the medical record until 2002.  He noted the VA examinations that revealed bilateral sensorineural hearing loss.

The VHA physician opined that it was unlikely that the Veteran's hearing loss was the result of his service.  When acoustic trauma is the cause of hearing loss or tinnitus, this was typically an immediate phenomenon.  The hearing loss or tinnitus would occur suddenly and then improve slightly, but remain at a deficit level.  The fact that there were no hearing complaints documented until 2002, with no attempt to even test hearing in the interim, suggested that hearing was not a concern.  Furthermore, the Veteran worked in a steel factory for many years after service with its associated occupational noise exposure, which certainly may have contributed to his more recent development of hearing loss and tinnitus.  While the whispered voice test done at separation was not at all accurate, the VHA physician would have expected at least a verbal complaint of hearing loss or tinnitus in the record.  Perhaps most importantly, when acoustic trauma is the cause of hearing loss, it was typically unilateral and not bilateral, because it would be extremely unlikely for a source of noise to be directed equally both ears.  Tinnitus was a very common symptom of hearing loss.  There was no question that the tinnitus was related to the Veteran's hearing loss, but the VHA physician did not believe that either was related to service, given the time frame involved.

First, addressing the matter of an in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

Further, although the competent evidence does not reflect the presence of hearing loss in either ear to an extent recognized as a disability during the Veteran's service, the absence of evidence of such hearing loss in service is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Likewise, as noted above, service connection may be granted for tinnitus (or other disability) diagnosed post-service upon a showing of a nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for sensorineural hearing loss.   Neither sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken in service were normal, and the Veteran denied having any history of ear trouble during that time period.  Therefore, while currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were noted in the service records.  A diagnosis of sensorineural hearing loss is first noted in March 2009, and the Veteran stated that he first noticed his hearing loss to 2002, both of which are more than one year following the Veteran's separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there are four opinions of record that address whether the Veteran's hearing loss and tinnitus are related to his military service.  The relevant opinions are those of the Veteran, the March 2009 and July 2013 VA examiners, and the December 2013 VHA physician.  For the reasons stated below, the Board finds that the opinion of the VHA physician is most probative.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In comparing the opinions of the VA examiners and the VHA physician, the Board notes that all were provided by either audiologists or a physician who reviewed the claims file, including the service records.  However, the opinions of the VA examiners were speculative and carry little probative weight.  Both VA examiners determined that the whispered voice test conducted at separation prevented them from providing an opinion without resorting to speculation.  

In contrast, the opinion provided by the VHA physician is definitive and based on a thorough review of the file.  While the physician acknowledged the limitations imposed by the whispered voice test, he nevertheless was able to provide an opinion based on his knowledge of hearing loss and tinnitus.  In addition, the VHA examiner based his opinion, in part, on the Veteran's report that neither his tinnitus nor hearing loss symptoms began until approximately 2002, which was many years after service.  The Board finds that this is consistent with the record, as the Veteran has not alleged symptomatology prior to 2002, and none of the medical evidence of record suggests manifestations of hearing loss or tinnitus prior to 2002.  Therefore, the VHA physician's opinion is competent, adequate, and based on the credible evidence of record.

The Board does note that the VHA physician also mentioned that the Veteran worked in a steel factory for many years after service with its associated noise exposure, which could have contributed to the more recent development of hearing loss and tinnitus.  These statements are somewhat inconsistent with the Veteran's statements, as he has asserted that he was not exposed to noise when working for U.S. Steel.  The evidence also shows that he stopped working for U.S. Steel prior to starting his job at a cable company in approximately 1985, and as noted, did not appear to develop manifestations of hearing loss until 2002.  Therefore, while this may appear to be slightly inconsistent with the record, the Board finds that this is only one part of a larger rationale for the VHA physician's opinion on this matter, and it does not negate the adequacy of the remainder of the opinion.

As such, the Board finds that the December 2013 VHA physician's opinion is competent, adequate, and based on the credible evidence of record.  Its probative value outweighs the VA examiners' speculative opinions.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 77, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  The December 2013 VHA physician has provided a valid analysis for the conclusion and opinion given that is consistent with the record.

Furthermore, while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)), such statements must be weighed against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the opinion provided by the VHA physician, who has specialized training, expertise, and education on the pertinent matter, is more probative than the bare conclusions and statements made by the Veteran or any other layperson.  The VHA physician provided a thorough rationale, which addressed how hearing loss and tinnitus due to acoustic trauma generally present in comparison to the onset of the Veteran's disabilities.

Thus, the most persuasive opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus and his military service is that of the VHA physician, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his service, to include any noise exposure therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Analysis-TDIU

In December 2009, the Veteran raised a claim of entitlement to service connection for TDIU.  It was initially adjudicated by the RO in an October 2010 rating decision and perfected on appeal by the Veteran in April 2012.  The Board remanded the matter in May 2013. The RO implemented the Board's May 2013 decision with regard to two increased ratings in a June 2013 rating decision, and the Veteran's combined schedular rating is now 100 percent from January 7, 2009.  The RO readjudicated the TDIU claim in an August 2013 supplemental statement of the case and returned it to the Board.

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).

Prior to 2008, the Board treated a 100 percent schedular rating as rendering moot the need for TDIU consideration on the basis that the 100 percent schedular rating delivered more benefits than could be obtained by a TDIU rating.  The Board's treatment in this regard stemmed primarily from a June 1999 opinion of VA's General Counsel, which held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99; Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In 2008, however, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to General Counsel's previously noted precedent opinion, since withdrawn in response to Bradley.  According to the Court, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  Id. at 293. 

SMC is payable at the (s) rate when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s).  These benefits are not available when the 100 percent disability rating is based on multiple disabilities, none of which is rated 100 percent disabling, or which arise from a single etiology or accident.  Buie v. Shinseki, 24 Vet. App. 242, 249-50 (2010); Bradley, 22 Vet. App. at 290-91.

In this case, the Veteran has been granted service connection for PTSD (rated 70 percent), diabetic neuropathy of the right lower extremity (rated 40 percent), diabetic neuropathy of the left lower extremity (rated 40 percent), peripheral neuropathy of the right upper extremity (rated 30 percent), peripheral neuropathy of the left upper extremity (rated 20 percent), diabetes mellitus (rated 20 percent), and hypertension associated with diabetes mellitus (rated 10 percent).  Therefore, under the holding in Bradley, the Board must assess whether the Veteran is entitled to a TDIU based upon his PTSD disability alone.  His remaining disabilities are ratable at more than 60 percent.  While all disabilities other than the PTSD are of the same etiology (diabetes mellitus), TDIU based upon these disabilities of common etiology cannot satisfy the requirement that the Veteran has "a service-connected disability rated as total" under 38 U.S.C.A. § 1114(s). Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the Board will confine this discussion to the matter of whether the Veteran is entitled to a TDIU on the basis of his PTSD alone.

The record shows that the Veteran had the same full-time job in a warehouse for more than 25 years until he retired in March 2010.  His March 2010 VA peripheral nerves examination shows that he reported retiring that month due to his back and hip problems.  During a separate March 2010 VA examination for PTSD, the Veteran indicated that he was able to take an early retirement and had been stressed and depressed.  He later noted that physical limitations interfered with his job responsibilities.  The examiner indicated that the Veteran partially attributed his retirement to stress, but the examiner opined that the Veteran was not unemployable solely due to PTSD symptoms.  On his March 2010 TDIU claim, the Veteran stated that his PTSD, diabetes, and neuropathy prevented him from securing or following any substantially gainful occupation.

In a March 2010 written statement, the Veteran stated that he became unable to work and took an early retirement on March 5, 2010.

On a July 2010 response, the Veteran's former employer indicated that he retired March 5, 2010, had lost no time to disability the previous twelve months, and was not disabled.

In an April 2012 written statement, the Veteran continued to disagree with the denial of TDIU due to all of his service-connected disabilities.  Due to his PTSD, he suffered with anxiety and depression and had difficulty remembering commands and dates.  The medication he took for his PTSD put him in a daze and caused him to be unable to function in a work environment.  He also took medication for his neuropathy and experienced pain and numbness in both legs.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16, if there is one service-connected disability, it must be ratable at 60 percent or more to qualify for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  In this case, the Veteran's PTSD is rated 70 percent disabled, so the Board will evaluate whether it, alone, precludes the Veteran from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.

After reviewing the evidence, the Board finds that the claim must be denied.  The only piece of lay or medical evidence that even suggests that the Veteran may be unemployable due solely to his PTSD is his April 2012 written statement, in which he asserts that his medication makes him unable to function in a work environment.  However, in that same discussion, the Veteran asserts that he is entitled to TDIU based on all of his disabilities and specifies the symptomatology associated with his neuropathy that impacts his employability.

All other lay or medical evidence of record shows that the Veteran is not unemployable due to his PTSD alone.  On his claim, the Veteran attributed his unemployability to his PTSD, diabetes, and neuropathy.  When he reported his retirement during two March 2010 VA examinations, he reported different reasons each time, but acknowledged that his physical disabilities played at least some part.  His employer indicated in a July 2010 statement that the Veteran was not disabled and had not lost any time from work in the last year of employment due to a disability.

Finally, the March 2010 VA examiner specifically opined that the Veteran was not unemployable due solely to his PTSD.  She agreed with the Veteran that, while his stress partially contributed to his early retirement, he was not considered unemployable solely due to PTSD symptoms.  This opinion is provided by a clinical psychologist, who has knowledge, experience, and education that the Veteran is not shown to have.  Therefore, her opinion on this matter is more probative than the Veteran's vague assertions that his PTSD medication caused him to be unable to function in a work environment.  Furthermore, all other statements of the Veteran show that he asserted that both his physical and psychiatric disabilities caused him to be unemployable.  As such, the evidence against the claim outweighs the evidence in its favor.  Because the Veteran is not entitled to TDIU on the basis of his PTSD alone, the matter would be moot.  Bradley, 22 Vet. App. at 293.

The Veteran filed his claim of entitlement to a TDIU in December 2009 and alleges that he did not become too disabled to work until his retirement on March 5, 2010.  Therefore, the Board does not need to address whether he is entitled to TDIU based on all of his disabilities, prior to January 7, 2009, when the 100 percent schedular rating was assigned.

Based on the foregoing, the Board finds that TDIU based on PTSD alone is not warranted.  Accordingly, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to TDIU is denied.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


